Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 1 of 11 Pageid#: 400


                                                                                                       OCT 14 2020
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    DANVILLE DIVISION

 DEREK O’NEAL DIVENS,                                 )
                                                      )
                  Plaintiff,                          )       Civil Action No. 4:19cv00001
                                                      )
 v.                                                   )       MEMORANDUM OPINION
                                                      )
 MAUST TRUCKING, INC., and                            )       By: Hon. Thomas T. Cullen
 ROBERT E. RITTER, III,                               )           United States District Judge
                                                      )
                  Defendants.                         )


         After the discovery deadline in this personal-injury matter had passed, Defendants

 Maust Trucking and Robert Ritter (“Defendants”) supplemented their expert-witness

 disclosures, noticing their intent to call two new experts to opine on the existence of Plaintiff

 Derek Divens’s alleged traumatic brain injury (“TBI”). Defendants also filed a motion to

 continue the trial date, arguing that these late-designated experts needed additional time to

 conduct a physical examination of Divens and develop opinion testimony related to their

 findings.

         Divens opposes both efforts, asserting that the supplemental expert disclosures were

 untimely under the applicable pretrial deadlines; that Defendants cannot meet their burden for

 excusing this tardiness; and that a second trial continuance would be unduly prejudicial.1




 1 Although Divens initially styled his opposition to the supplemental disclosures as a “Motion to Strike” under
 Fed. R. Civ. P. 11(c)(1)(C), the court construes his opposition, based on the case’s procedural posture (i.e., past
 the deadline for discovery and dispositive motions and within three weeks of trial) and the nature of the relief
 requested, as a motion in limine to exclude expert testimony.
Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 2 of 11 Pageid#: 401




         The parties have fully briefed and argued these issues, and the matter is now ripe for

 decision. For the reasons stated below, the court will deny the motion to continue the trial and

 grant Divens’s motion to exclude the late-noticed experts.

                                                         I.

         In January 2019, Divens filed suit against Maust Trucking, Inc. and Robert Ritter, one

 of Maust’s truck drivers, as a result of a collision involving his automobile and a tractor trailer

 driven by Ritter on the Route 58 bypass near Martinsville.2 The court entered its Pretrial Order

 on March 20, 2019, establishing requirements and deadlines for filing motions, conducting

 discovery, and noticing expert witnesses.3 (ECF No. 6.) Specifically, the Pretrial Order states

 that expert-witness reports “must be furnished to the opposing party(s) in a timely fashion”

 such that discovery can be completed by the discovery deadline of 45 days prior to trial. (Id.)

         The court initially set this matter for trial on February 5-7, 2020. (ECF No. 9.) Based

 on this trial setting and the Scheduling Order, the parties submitted a Joint Rule 26(f) Report

 establishing a schedule and deadlines for, among other things, the parties’ expert-witness

 disclosures. (ECF No. 10.) The Joint Rule 26(f) Report stipulated that Divens’s initial expert

 disclosures were due on September 17, 2019, and that Maust Trucking and Ritter would

 provide their initial expert disclosures by October 19, 2019.

         By agreement of the parties, these expert-witness deadlines were extended. Divens

 ultimately noticed six expert witnesses, including a neurologist, Dr. Jill Cramer, M.D., and a


 2 The defendants have conceded liability for the collision; the only contested issue, which the parties will try to
 a jury, is damages.

 3The Hon. Jackson L. Kiser presided over this case from the outset, until January 2020, at which point the
 Hon. Michael F. Urbanski took it over. In September 2020, Chief Judge Urbanski transferred the case to the
 Hon. Thomas T. Cullen. At no time did any judge vacate Judge Kiser’s initial scheduling order.

                                                        -2-
Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 3 of 11 Pageid#: 402




 neuropsychologist, Dr. Ella Pecsok, Ph.D., on October 17, 2019; on December 17, 2019,

 Defendants noticed a neurologist, Dr. John O’Bannon, M.D., as an expert witness.

        In early 2020, the court rescheduled the jury trial from February to November 4–5,

 2020. (ECF Nos. 16, 19.) This continuance, which predated the COVID-19 outbreak, had the

 effect of extending the discovery period for an additional seven months to a new cut-off date

 of September 18, 2020.

        On September 23, 2020, four days after the extended discovery period had closed—

 and approximately nine months after the expert-witness disclosure deadlines adopted by the

 parties had passed—Defendants served their supplemental expert designations, naming Dr.

 Scott Bender, Ph.D., a neuropsychologist, and Dr. Bruce Cohen, M.D., a second neurologist,

 as potential witnesses. Defendants then moved to continue the jury trial, currently set to begin

 on November 2, 2020, so that these new experts could conduct a physical examination of

 Divens and prepare to testify about his alleged TBI. (ECF No. 27.)

                                               II.

        Federal Rule of Civil Procedure 26(a)(2) requires, among other things, that the parties

 disclose the names of potential expert witnesses in accordance with the court’s orders. “Rule

 26 disclosures are often the centerpiece of discovery in litigating of expert witnesses. A party

 that fails to provide these disclosures unfairly inhibits its opponent’s ability to properly

 prepare, unnecessarily prolongs litigation, and undermines the district court’s management of

 the case.” Saudi v. Northrop Grumman Corp., 427 F.3d 271, 278-79 (4th Cir. 2005).

        When a party violates Rule 26(a) or a scheduling order, district courts may impose

 sanctions, including the exclusion of evidence. See Fed. R. Civ. P. 16(f) (scheduling-order


                                              -3-
Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 4 of 11 Pageid#: 403




 violation); 37(b)(2)(A) (discovery-order violation). Rule 37(c)(1) provides that “[a] party that

 . . . fails to disclose information required by Rule 26(a) or (e) . . . is not allowed to use that

 information or witness . . . at trial, unless the failure was substantially justified or harmless.”

        In determining whether to excuse a party’s failure to disclose its expert witnesses in a

 timely manner, a district court must consider five factors: (1) the surprise to the party against

 whom the witness was to have testified; (2) the ability of the party to cure that surprise; (3) the

 extent to which allowing the testimony would disrupt the trial; (4) the explanation for the

 party’s failure to name the witness before trial; and (5) the importance of the testimony.

 Southern States Rack & Fixture, Inc., v. Sherwin-Williams Co., 318 F.3d 592, 596 (4th Cir. 2003).

 Under its authority to manage trial proceedings, a district court has “particularly wide latitude”

 to exclude expert-witness testimony that does not comply with these rules. See Northrop

 Grumman Corp., 427 F.3d at 279.

                                                 III.

        It is undisputed that Defendants’ supplemental expert notices are untimely under Rule

 26(a) and the court’s prior orders. The Pretrial Order governing this case provides that each

 expert witness must prepare a written report meeting the requirements of Rule 26, and that

 this report must be provided to opposing counsel “in a timely fashion,” so that any needed

 discovery related to the expert can be completed by the discovery deadline. (See ECF No. 6

 ¶¶ 7, 9.) The Pretrial Order further mandates that, “[i]n all events discovery (both written and

 oral) must be completed 45 days prior to trial.” Id. Defendants provided their supplemental




                                                 -4-
Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 5 of 11 Pageid#: 404




 expert designations to Divens nine months after the amended Rule 26(f) expert-disclosure

 deadlines and several days after the 45-day discovery cut-off.4

         At first glance, the lateness of the supplemental expert disclosure may appear trivial,

 but it is not. Defendants made their supplemental expert disclosures after the close of

 discovery. Barring a second continuance of the trial, it is highly unlikely that these witnesses

 will be able to conduct an evaluation, or that Divens, in turn, will have adequate time to depose

 these witnesses and assess the impact of their potential testimony on the factual record

 previously established through timely disclosed expert witnesses. The late timing of the

 supplemental expert disclosures must also be considered in conjunction with the initial filing

 of the suit (January 2019), Defendants’ amended 26(f) disclosure deadlines (December 2019),

 the nine-month trial continuance, and the attendant seven-and-a half month discovery

 extension. Considered in that context, and in light of the practical challenges associated with

 reopening the record in a matter that was essentially developed prior to the onset of the

 COVID-19 pandemic, the delay is material. It is also not in keeping with the spirit of the

 Pretrial Order, which requires “timely” expert disclosure so that the parties can conduct

 discovery fairly and in an orderly fashion.

         Applying the five-factor test referenced above, Defendants have not demonstrated that

 their failure to comply with Rule 26 and the Pretrial Order “was substantially justified or

 harmless.” Wilkins v. Montgomery, 751 F.3d 214, 222 (4th Cir. 2014) (“The burden of




 4To be sure, a few days’ delay would not typically invoke the court’s ire. But the deadline in the Pretrial Order
 expressly noted that disclosure of experts must be timely such that discovery can be completed by the 45-day
 cutoff. (ECF No. 6 ¶ 9.) Defendants’ four-day delay is actually much more.

                                                       -5-
Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 6 of 11 Pageid#: 405




 establishing these factors lies with the non-disclosing party[.]”) (citing Southern States, 318 F.3d

 at 596).

        First, the timing of the supplemental disclosures—nine months after the 26(f) deadline

 and following the discovery cut-off—evidences surprise to Divens. Divens’s counsel asserts

 they had no indication, at any point during the protracted discovery period, that Defendants

 would seek to call new medical experts on the core issue of a TBI.

        Defendants contend that any surprise that may have resulted is mitigated by the fact

 that the late-noticed experts’ opinions and anticipated testimony are consistent with Dr.

 O’Bannon’s and “can be easily reconciled as none state Plaintiff suffered a permanent brain

 injury.” (Defs.’ Br. in Opp. pg. 3, ECF No. 39.) But Defendants’ argument glosses over the

 material difference between Dr. O’Bannon’s initial findings and those of the late-noticed

 experts. Dr. O’Bannon’s report notes that Divens “developed severe PTSD and severe

 depression with multiple vegetative and cognitive symptoms.” (ECF No. 39-2, Ex. A.) Dr.

 O’Bannon adds that Divens suffered a possible “mild concussion,” and that “[t]here is modest

 evidence for traumatic brain injury.” (Id.) Drs. Bender and Cohen, on the other hand, opine

 that the medical evidence better supports the conclusion that Divens’s symptoms were caused

 by PTSD and depression, and dismiss the possibility of a TBI. (See id. Exs. C, E.) Although

 there is some congruence in this testimony—for instance, their agreement on the possible

 existence of a minor concussion—there is a critical difference: Dr. O’Bannon acknowledges

 the possibility of a TBI, while the late-noticed experts reject it entirely. This key conflict

 undermines Defendants’ argument regarding the supplemental nature of the late-noticed

 evidence and its limited impact on Divens’s case in the three weeks before trial.


                                                -6-
Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 7 of 11 Pageid#: 406




        Second, given the late timing of the disclosures, Divens would not have a meaningful

 opportunity to cure this surprise. Although Defendants suggest that a Rule 35 physical

 examination of Divens and the attendant expert depositions and factual development could

 be accomplished with minimal delay and disruption, this argument misses the mark. Assuming

 that Defendants could arrange for their late-noticed experts to conduct a physical examination

 and that Divens could then depose these experts and prepare rebuttal evidence in the three

 weeks before trial, this would be a substantial undertaking for the parties—in particular,

 Divens and would undoubtedly affect their final pretrial preparations. As this court concluded

 in a similar case involving late-disclosed experts: “As for the opportunity to take the

 depositions of two physicians and a nurse in the limited time still remaining before trial,

 Defendants fail to explain how it could be ‘fair’ for counsel for Plaintiffs to divert their time,

 energy, and resources away from trial preparation to undertake activity that, were it to be

 undertaken at all, should have occurred months ago pursuant to the amended scheduling

 order.” Scott v. Clark, Case No. 3:12CV36, 2014 U.S. Dist. LEXIS 150494, at *7 (W.D. Va.

 Oct. 22, 2014). The same concerns apply in this case.

        Third, reopening expert discovery at this late stage would be disruptive to the

 proceedings. As evidenced by Defendants’ motion to continue, permitting these experts to

 testify at trial would involve continuing the trial date for a second time. It would also require

 Plaintiff to expend substantial time and resources responding to and rebutting expert

 testimony that will likely contradict, to a certain extent, expert opinions previously developed

 and proffered by Defendants.




                                               -7-
Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 8 of 11 Pageid#: 407




        Fourth, although the proffered testimony would certainly be relevant to the issue of

 TBI, its relevance—and likely importance—highlights the seriousness of not noticing it in a

 timely fashion. Put simply, if supplemental expert testimony was critical to Defendants’ case,

 it should have been disclosed well before the discovery cut-off. See Southern States, 318 F.3d at

 598-99 (“The fact that the expert’s testimony regarding the paint formula might have been

 helpful to the jury also points out why it should have been disclosed in a timely manner [to

 the defendants].”)

        Fifth, Defendants, as they must, have not offered a persuasive explanation for failing

 to notice these experts in time. Defendants essentially argue that they should be permitted to

 pursue and introduce new expert testimony for two reasons: (1) that Divens’s treatment for

 his injuries, including the alleged TBI, has continued past the initial deadlines for expert

 disclosures, and that they should have an opportunity to assess that treatment—and Divens’s

 possible recovery—closer to the time of trial; and (2) that the COVID-19 epidemic has delayed

 their ability to obtain more-recent medical records and a physical examination. Upon closer

 inspection, neither argument is compelling.

        Defendants’ position regarding the need to evaluate the status of Divens’s

 rehabilitation closer to trial, although valid, is not determinative. Indeed, in virtually every case

 involving serious injuries, a party’s treatment and rehabilitation continue well past the

 discovery phase—and in many cases, well past trial. Yet every case is governed by fixed

 discovery deadlines, and, barring extraordinary circumstances not existing here, a plaintiff’s

 continued course of treatment does not warrant deviating from these important rules and the




                                                 -8-
Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 9 of 11 Pageid#: 408




 orderly progression of discovery.5 The court further notes that Defendants’ argument

 regarding the need for an updated evaluation of Divens is undermined by the fact that

 Defendants want someone other than their original neurological expert to conduct that

 assessment.

         In support of the fifth Southern States factor, Defendants also assert they were unaware

 of Divens’s treatment with Dr. Pecsok, a neurological psychologist, until October 2019, and

 the existence of Dr. Barton, Divens’s neurologist, until December 2019, or just before the

 initial-disclosures deadline. But Defendants apparent inactivity for a prolonged period after

 Divens made those disclosures undercuts the reasonableness of their late response. Divens’s

 timely disclosures in the fall of 2019 put Defendant on notice that the existence of a TBI

 would be a critical issue in the case. Defendants, however, failed to take any meaningful efforts

 over the next nine months to assess, develop, or challenge this evidence, and remained silent

 until September 22, 2020, after the discovery deadline had passed.

         Although COVID-19 undoubtedly has altered many aspects of life—including the

 course of some federal litigation—there is no credible argument that it has affected this

 proceeding. Divens filed this case in early 2019, and the parties diligently proceeded through

 discovery based on the assumption that the trial would occur in February 2020. Although the

 court postponed the original trial date in January 2020—approximately one month before

 trial—the case was largely developed by that point. Defendants, moreover, have not made

 more than the conclusory assertion that the onset of COVID in March 2020 limited their


 5 This argument, if adopted, would be the exception that swallows the rule, as every case without a discrete and
 finite injury would result in endless delays and continuances, and virtually no civil action would ever make it to
 trial.

                                                       -9-
Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 10 of 11 Pageid#: 409




  ability to conduct necessary additional discovery, including noticing new experts or seeking a

  physical examination of Divens between the onset of the pandemic in March and the discovery

  deadline of September 18, 2020.

          Finally, Maust Trucking and Ritter cite the Fourth Circuit’s opinion in Bresler v.

  Wilmington Trust, 855 F.3d 178 (4th Cir. 2017), in support of their argument that this court

  should excuse the late expert notices in this case. But the facts of Bresler are materially different.

  In Bresler, the Fourth Circuit held that the district court did not abuse its discretion in allowing

  a timely disclosed expert witness to testify and present summary evidence on an alternative

  theory of damages that the witness had failed to set forth in his initial report. Id. at 190–91. In

  this case, Defendants are not seeking to supplement the testimony of their timely disclosed

  expert, Dr. O’Bannon, on the issue of TBI.6 To the contrary, Defendants want to call two new

  experts to provide evidence that contradicts, to a certain extent, the evidence and opinions of

  their original expert. The court’s holding and analysis in Bresler are therefore not persuasive or

  controlling.

          In sum, the Southern States factors do not support Defendants’ position that the court

  should excuse their late disclosure.

                                                    IV.

          For all of these reasons, the court will grant Divens’s motion to exclude the late-noticed

  expert testimony and deny the motion to continue the trial. An appropriate order will be

  entered.



  6Indeed, if Defendants were merely seeking to supplement Dr. O’Bannon’s testimony, they would have a much
  stronger argument.

                                                   - 10 -
Case 4:19-cv-00001-TTC-RSB Document 48 Filed 10/14/20 Page 11 of 11 Pageid#: 410




        The clerk is directed to forward a copy of this Memorandum Opinion and

  accompanying Order to all counsel of record.

        ENTERED this 14th day of October, 2020.




                                                        /s/ Thomas T. Cullen
                                                     ________________________________
                                                     HON. THOMAS T. CULLEN
                                                     UNITED STATES DISTRICT JUDGE




                                            - 11 -
